DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/18/22, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 recite a cationic exchange chromatographic material comprised of support resin particles and a copolymer comprising polymerized functional monomers that include a first cation exchange group monomer and a second cation exchange group monomer, where the first cation exchange group monomer and the second cation exchange group monomer are different, in which the copolymer is grafted to the support resin particle, in which the first cation exchange group monomer is configured to have a first charge at a first pH, in which the first cation exchange group monomer comprises a sulfonate group at the first pH, and the second cation exchange group monomer is configured to have a net neutral charge at the first pH, in which the first cation exchange group monomer is configured to have the first charge at a second pH, and the second cation exchange group monomer is configured to have the net neutral charge at the second pH, in which the first pH and the second pH are different, in which the second cation exchange group monomer is configured to be a zwitterion at the first pH and the second pH. Claim 1 also recites additional features. Claim 8 recites a system having the packing material of claim 1.  Claim 9 recites a method that includes the packing material of claim 1. The Examiner submits the prior art does not teach or recite the combination of features recited in claims 1 and 10. The Examiner considers Jayaraman (EP 3106224) and Trochimcznk (US 5,712,347) to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 3, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798